Citation Nr: 0403268	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a claimed disability 
manifested by dizziness and lightheadedness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to May 
1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 RO decision, which denied 
service connection for a claimed disability manifested by 
dizziness and lightheadedness.

In April 2003, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.

The Board notes that this appeal is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran and his representative as to 
further action required on his part.


REMAND

The veteran claims that he has a disability manifested by 
dizziness and lightheadedness that is related to service.  At 
an April 2003 hearing, he testified that after his discharge 
from service in May 1997 he eventually was diagnosed with 
vertigo.  He also testified that his present symptoms were 
the same as those he experienced while in service.  At the 
hearing, the veteran also noted having sustained a head 
injury during service in 1982.  

Service medical records show that the veteran complained of 
lightheadedness, dizziness and near syncope in 1991.  It was 
noted that his symptoms were not clearly vertiginous.  He was 
evaluated in September and October 1991.  In September 1991 
he was variously diagnosed with conditional nervousness, 
anxiety, viral labyrinthitis, and micro-hypoanemia.  In 
October 1991 the records indicate that the etiology of his 
symptomatology was unclear and that he possibly had 
hyperventilation syndrome.  

Other medical records include a December 1996 emergency room 
report from Slidell Memorial Hospital, which indicates that 
the veteran presented with complaints of his heart racing 
associated with some dizziness.  He reported having had 
several similar episodes in the past.  On a September 1999 VA 
outpatient record, it was noted on a review of systems that 
the veteran had occasional dizziness that was worse after 
eating certain foods.  Records dated from February to August 
2001 from Keesler Air Force Base Medical Center indicate that 
the veteran was diagnosed with vertigo and prescribed 
medication.  A September 2001 record from Northshore Regional 
Medical Center also notes a diagnosis of vertigo and severe 
otitis on the right.  

In light of the veteran's contentions, the foregoing medical 
evidence, and VA's duty to assist a veteran in obtaining 
evidence necessary to substantiate his claim, it is the 
Board's judgment that the veteran should be afforded a VA 
examination to determine the current nature and etiology of 
his claimed disability, to include ascertaining whether any 
disability is related to service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  

Also in regard to VA's duty to assist a veteran, see 38 
U.S.C.A. § 5103A(b) (West 2002), the Board notes that the 
veteran indicated on an April 2001 authorization and consent 
form (VA Form 21-4142) that he received treatment from 
Slidell Memorial Hospital for dizziness and lightheadedness 
in December 1996, 1997 and April 2001.  The RO subsequently 
received a partial emergency room report dated in December 
1996; however, it does not appear that the RO requested all 
the hospital records identified by the veteran.  Thus, on 
remand any additional treatment records pertaining to the 
veteran's claim should be obtained.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received recent treatment pertaining to 
his claimed disability.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records, to include 
records from Slidell Memorial Hospital 
dated in December 1996, 1997 and April 
2001.    

2.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
current nature and etiology of any 
disability manifested by dizziness and 
lightheadedness.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated testing should 
be accomplished.  The examiner should 
furnish a diagnosis, if any, for the 
veteran's symptoms of dizziness and 
lightheadedness, and an opinion as to the 
likelihood (i.e., whether it is unlikely, 
at least as likely or not, or more than 
likely) that any diagnosed disability is 
etiologically related to the in-service 
notations of dizziness and lightheadedness 
or otherwise etiologically related to the 
veteran's period of active service from 
January 1977 to May 1997.  A rationale 
should be provided for any conclusions 
reached.

3.  Thereafter, VA should review the 
claims file and undertake any other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103(A) (West 2002), consistent with all 
governing legal authority.

4.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claim of service connection for a 
disability manifested by dizziness and 
lightheadedness, based on a consideration 
of all of the evidence of record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


